Citation Nr: 1722420	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stroke.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a stroke.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a stroke.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a stroke.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her May 2012 substantive appeal (via VA Form 9), the Veteran requested a Travel Board hearing.  An August 2016 notice letter informed her of the time and place of the hearing.  38 C.F.R. § 20.702(b) (2016).  One day prior to the hearing, she requested in writing that the hearing be rescheduled because she could not obtain transportation to attend.  The Board finds that the Veteran's request presents good cause as to why the hearing should be rescheduled.  Id. at (c)(2).  Accordingly, the appeal is remanded so that a new Travel Board hearing may be scheduled.  See 38 U.S.C.A. § 7107 (West 2014); see also38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran must be provided written notice of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




